Opinion by
Ford, J.
At the trial petitioner’s witness testified that the merchandise was entered at the price at which it was purchased and paid for; that the invoices and everything were presented to the appraiser; and that at that time it was believed that the entered value was correct, but it later developed that a. trade discount should have been included in the entered value. On the record presented it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.